UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6746


WAKEEL ABDUL-SABUR,

                  Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00230-JCT-MFU)


Submitted:    October 23, 2008             Decided:   November 14, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wakeel Abdul-Sabur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wakeel     Abdul-Sabur             seeks       to    appeal         the     district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.      The order is not appealable unless a circuit justice

or   judge   issues     a    certificate            of   appealability.                28    U.S.C.

§ 2253(c)(1) (2000).              A certificate of appealability will not

issue    absent    “a       substantial          showing         of    the       denial       of    a

constitutional        right.”            28    U.S.C.       § 2253(c)(2)          (2000).           A

prisoner       satisfies          this        standard       by       demonstrating              that

reasonable      jurists      would        find      that     any      assessment            of     the

constitutional     claims         by     the    district         court      is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Abdul-Sabur

has not made the requisite showing.                      Accordingly, we deny Abdul-

Sabur’s motion for a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument         would    not      aid    the       decisional

process.

                                                                                        DISMISSED



                                                2